Exhibit 99.1 NEWS RELEASE April 8, 2008 FSI Announces First Quarter Revenues Significantly Above Expectations VICTORIA, BRITISH COLUMBIA, April 8, 2008 – FLEXIBLE SOLUTIONS INTERNATIONAL, INC. (AMEX: FSI, FRANKFURT: FXT), isthe developer and manufacturer of biodegradable and environmentally safe water and energy conservation technologies, as well as anti-scalant technology. Today the Company announces, significant year over year increase in revenues for First Quarter (Q1) 2008. Sales into most divisions were strong and more specifically the NanoChem Division sales into agriculture, oil extraction and detergent industries were stronger than expected in Q1. As a result, Flexible Solutions’ top line revenue was up more than 50% year over year when compared to Q1, 2007. Top line revenue increased from $2.3 million (Q1, ‘07) to 3.5 million (Q1, ‘08). Note also that Q1, ‘08 revenue is the largest quarterly revenue the Company has reported to date. As reported in previous news releases, Flexible Solutions Management indicated that any slow down in revenue growth in 2007 would likely be temporary. It is anticipated that revenue growth for 2008 may track higher than analyst expectations. First Quarter financials will be available by mid-May when the Company’s auditors have completed their review. About Flexible Solutions International Flexible Solutions International, Inc. (www.flexiblesolutions.com), based in Victoria, British Columbia, is an environmental technology company specializing in energy and water conservation products for drinking water, agriculture, industrial markets and swimming pools throughout the world. FSI is the developer and manufacturer of WaterSavr, the world’s first commercially viable water evaporation retardant.WaterSavr reduces evaporation by up to 30% on reservoirs, lakes, aqueducts, irrigation canals, ponds and slow moving rivers. Heatsavr, a “liquid blanket” evaporation retardant for the commercial swimming pool and spa markets, reduces energy costs by 15% to 40% and, further results in reduced indoor humidity. The Company’s Ecosavr product targets the residential swimming pool market. The Company’s Nanochem Solutions, Inc., subsidiary specializes in environmentally friendly, green chemistry, water-soluble products utilizing thermal polyaspartate (TPA) biopolymers. TPA beta-proteins are manufactured from the common biological amino acid, L-aspartic acid. Safe Harbor Provision The Private Securities Litigation Reform Act of 1995 provides a "Safe Harbor" for forward-looking statements. Certain of the statements contained herein, which are not historical facts, are forward looking statement with respect to events, the occurrence of which involve risks and uncertainties. These forward-looking statements may be impacted, either positively or negatively, by various factors. Information concerning potential factors that could affect the company is detailed from time to time in the company's reports filed with the Securities and Exchange Commission. Flexible
